                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        DOCKET NO. 1:18-CR-00131-MOC-WCM

 UNITED STATES OF AMERICA,                             )
                                                       )
                                                       )
                                                       )
 Vs.                                                   )               ORDER
                                                       )
 JACOB JACKSON IVEY JR.,                               )
                                                       )
                      Defendant.                       )


       THIS MATTER is before the Court on the government’s Motion to Dismiss with

prejudice. Having considered the government’s motion and reviewed the pleadings, the Court

enters the following Order.

                                        ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Dismiss (#14) is

GRANTED, and the Indictment in this matter is DISMISSED with prejudice upon request of

the government.




                                         Signed: December 14, 2018




                                             1
